EXHIBIT 10.4

SOFTWARE DEVELOPER SERVICES AGREEMENT

     This Software Developer Services Agreement (this "Agreement") is entered
into as of July 8, 2002 by and between OSI Systems Pvt. Ltd., a corporation
formed and existing under the laws of India ("OSPL"), and Imagis Technologies
Inc., a British Columbia, Canada corporation ("Imagis"), with reference to the
following facts:

     A.     OSPL is in the business of providing software development services
to others.

     B.     Imagis is in the business of developing, marketing and selling
biometric systems, including facial recognition systems, including software.

     C.     Imagis desires to engage OSPL's software development capacity, and
OSPL desires to accept such engagement.

     Therefore, the parties agree as follows:

1     OSPL DUTIES. During the Term (as defined below), OSPL shall have the
following duties:

          1.1.   Personnel. OSPL shall provide Imagis with the services of its
software engineers, including a project supervisor (collectively, the
"Personnel"), at times and in capacities to be mutually agreed.

          1.2.   Facilities and Equipment. OSPL shall provide facilities and
equipment for the Personnel's use, within OSPL's Hyderabad, India facilities.
Such facilities and equipment shall be equivalent to the facilities and
equipment used by OSPL's other comparable software development personnel, and
OSPL shall maintain such facilities and equipment to such standard. Facilities
shall not include any dedicated communications lines.

          1.3.   Advice. Upon reasonable request by Imagis, OSPL shall advise
Imagis with respect to labor laws and practices applicable to the Personnel.

          1.4.   No Supervision or Performance Related Duties. OSPL shall be
under no obligation to supervise the Personnel or otherwise perform any duties
in relation to the Personne's work or the completion of that work.

2     IMAGIS DUTIES. Imagis shall have the following duties:

          2.1.   Project Management. Imagis shall be responsible for the
selection and oversight of the Personnel's work and the timeliness, quality and
completion of that work. Imagis shall assign to the Personnel only work that is
permissible under applicable laws and regulations, including laws and
regulations pertaining to intellectual property and applicable labor laws.

          2.2.   Payments. OSPL shall bill Imagis for each Personnel on an
hourly basis, at 85% of the fair market value for such Personnel, to be
determined. Line engineers will be priced at $18 per hour. Imagis shall also
reimburse OSPL for any out-of-pocket costs arising solely from the performance
of its obligations hereunder. OSPL shall invoice Imagis monthly for such
amounts, and Imagis shall pay each invoice within 30 days of the date of the
invoice. Regardless of the number of hours worked by the Personnel, and the fair
market value of such services, Imagis shall pay OSPL a minimum of $250,000 (or
its equivalent in Indian rupees) during the Term. If, at the expiration or
termination of this Agreement, the total amount Imagis has paid for OSPL
services hereunder is less than $250,000, Imagis shall, within 10 business days
after such expiration or termination, pay OSPL the difference between (i) the
amount Imagis has paid under this Agreement up to the expiration or termination,
and (ii) $250,000. Alternatively, Imagis may extend this Agreement by an
additional six months as described in 7.1 below.

1-

--------------------------------------------------------------------------------

3     OWNERSHIP OF PRODUCT. The original products of the Personnel's work
hereunder shall be work made for hire, and Imagis shall be the exclusive author
and owner of such products. Imagis' ownership of such products shall include
intellectual property rights and other proprietary rights thereto, such as
rights under copyright and patent laws (or similar principles) established
anywhere in the world.

4     REPRESENTATIONS AND WARRANTIES. Each party hereto makes the following
representations, warranties and covenants:

          4.1.   Authority. It has the required authority and capacity to enter
into this Agreement and all documents required to be entered into pursuant to
this Agreement. All corporate and other actions required to be taken by it to
authorize the execution, delivery and performance of this Agreement and all
transactions contemplated in this Agreement have been duly and effectively
taken. Upon the full execution and delivery of this Agreement, this Agreement
will become a valid, binding and enforceable obligation upon it.

          4.2.   No Conflicts. The execution and delivery of this Agreement will
not result in the breach of any term or provision of, or constitute a default
under, any agreement by which it is bound, nor will such actions result in the
violation of any obligation, law, ordinance, regulation, order or decree
applicable to it.

5     CONFIDENTIALITY. In the course of, and in furtherance of this Agreement,
the parties will exchange Confidential Information, as defined below. The party
receiving such information (the "Receiving Party") from the disclosing party
(the "Disclosing Party") shall maintain the confidentiality of the Confidential
Information, on the terms set forth below.

          5.1.   Non-Disclosure. Receiving Party shall not disclose to any
person, partnership corporation, or any other entity or concern whatsoever
(except Disclosing Party and its designees), any Confidential Information (as
defined below) that may come into Receiving Party's possession.

          5.2.   Confidential Information. For the purposes of this Agreement,
"Confidential Information" means all information that can reasonably be
construed to be confidential and that relates to Disclosing Party's business,
any marketing or sales information, and any trade secrets or any other
information or documents of or relating to Disclosing Party, including (without
limitation) data, computer programs, manuals, formulae, specifications,
processes, methods, intangible rights and other similar items. "Confidential
Information" does not include information that at the time of disclosure
Disclosing Party has previously made available to the general public.

          5.3.   Permitted Disclosures. After giving prior notice to Disclosing
Party, Receiving Party may use and disclose Confidential Information: (a) to the
extent necessary to assert any right or defend against any claim arising under
this Agreement or pertaining to Confidential Information and its use or
disclosure; (b) to the extent necessary to comply with any applicable statute,
constitution, treaty, rule, regulation, ordinance or order; or (c) if Receiving
Party receives a request to disclose any Confidential Information under the
terms of a subpoena, order, civil investigative demand or similar process issued
by a court of competent jurisdiction or by a governmental body or agency
(provided, however, that Receiving Party shall promptly provide written notice
to Disclosing Party of such pending disclosure).

          5.4.   Return of Confidential Information. On termination of this
Agreement, and upon Disclosing Party's request, Receiving Party shall promptly
deliver to Disclosing Party all materials containing Confidential Information,
including (without limitation) memoranda, notes, records, reports, magnetic or
optical media that Receiving Party may then have in its possession or control.

6     INDEMNIFICATION. Each party agrees to indemnify and hold harmless the
other from all claims, suits, judgments, damages, costs and expenses (including
costs of suit and reasonable attorneys' fees) as a result of the indemnifying
party's breach or any third party's allegation

-2-

--------------------------------------------------------------------------------

of the indemnifying party's breach of any of its representations, warranties and
covenants made in this Agreement.

7     TERM AND TERMINATION.

          7.1.   Term. The term of this Agreement shall begin on July 1, 2002
and, unless earlier terminated, shall expire on June 30, 2003; provided,
however, that if, on June 30, 2003, the aggregate amount paid by Imagis
hereunder is less than $250,000, Imagis shall have the right to extend this
Agreement by an additional six months (the period described is referred to as
the "Term").

          7.2.   Early Termination.

                   7.2.1.      If any covenant, representation or warranty
contained in this Agreement is breached or becomes untrue, and such breach or
untruth remains uncured for 30 days after written notice from the non-breaching
party to the breaching party, the non-breaching party may terminate this
Agreement.

                   7.2.2.      If either party is dissolved, or is the subject
of dissolution proceedings, or is the subject of any proceedings under any
bankruptcy laws, or consents to the appointment of a trustee, custodian,
receiver or liquidator, or makes an assignment for the benefit of creditors, the
other party may terminate this Agreement.

          7.3.   Survival. The following sections shall survive any expiration
or termination of this Agreement: Sections 2.2, 3, 5 and 6.

8     MISCELLANEOUS.

          8.1.   Amendments and Modifications. No amendment or modification of
this Agreement shall be valid unless made in a writing executed by both parties.

          8.2.   Applicable Law. California law, without regard to conflicts or
choice of laws principles, shall govern the interpretation of this Agreement.

          8.3.   Arbitration. All disputes arising from this Agreement shall be
submitted to binding arbitration to take place in Los Angeles County, California
under the rules of the American Arbitration Association.

          8.4.   Binding Effect. All provisions of this Agreement shall inure to
the benefit of, and be binding upon, the parties and their
successors-in-interest, permitted assigns, administrators, and devisees.

          8.5.   Counterparts. This Agreement may be executed in counterparts.

          8.6.   Descriptive Headings. Descriptive headings in this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.

          8.7.   Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter herein.

          8.8.   Equitable Remedies. The parties agree that the subject of
certain provisions of this Agreement are of a special, unique, unusual and
extraordinary nature, giving them peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law, and that
breach of any such provision will cause the non-breaching party irreparable
injury and damage. The parties therefore agree that the non-breaching party
shall be entitled to injunctive and other equitable relief to cure or prevent
the breach of the provisions of this Agreement. Resort to such equitable relief
shall not, however, be construed to constitute a waiver by the non-breaching
party of any of the other

-4-

--------------------------------------------------------------------------------

rights or remedies the non-breaching party may have against the breaching party
for damages or otherwise.

          8.9.   Further Documents. Each party shall execute and deliver all
such further instruments, documents and papers, and shall perform any and all
acts, necessary to give full force and effect to all the terms and provisions of
this Agreement.

          8.10.   Interpretation. No uncertainty or ambiguity herein shall be
construed or resolved against any party, whether under any rule of construction
or otherwise. On the contrary, this Agreement has been negotiated by all parties
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
parties.

          8.11.   Legal Action. Should any litigation or arbitration occur
between the parties respecting or arising out of this Agreement, the prevailing
party shall be entitled to recover its reasonable attorneys' fees and other
costs in connection with such litigation, including reasonable attorneys' fees
incurred after a judgment has been rendered by a court of competent
jurisdiction. Any judgment shall include an attorneys' fees clause that shall
entitle the judgment creditor to recover attorneys' fees incurred to enforce a
judgment on this Agreement, which attorneys' fees shall be an element of
post-judgment costs; the parties agree that this attorneys' fee provision shall
not merge into any judgment.

          8.12.   LIMITATION ON LIABILITY; REMEDIES. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE, INCLUDING, WITHOUT LIMITATION, THE
BREACH OF THIS AGREEMENT OR ANY TERMINATION OF THIS AGREEMENT, WHETHER SUCH
LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR
STRICT LIABILITY), OR OTHERWISE, EVEN IF EITHER PARTY HAS WARNED OR BEEN WARNED
OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

          8.13.   Limitations on Waiver. No waiver by any party of any term or
condition of this Agreement shall be construed to be a waiver of such term or
condition in the future, or of any preceding or subsequent breach of the same or
any other term or condition of this or any other agreement, nor shall any such
waiver be binding unless written. All remedies, rights, undertakings,
obligations and agreements contained in this Agreement shall be cumulative, and
none of them shall be in limitation of any other remedy, right, undertaking,
obligation or agreement of any party to this Agreement.

          8.14.   No Assignments. Neither party may assign this Agreement, or
any part of this Agreement, without the other party's prior written consent. For
the purposes of this Agreement, "assignment" shall be defined to include,
without limitation, any transaction or series of transactions by which parties
holding a majority of the outstanding voting securities of the assigning party
prior to such transaction or series of transactions no longer hold a majority of
the outstanding voting securities of the assigning party subsequent to the
transaction or series of transactions.

          8.15.   No Partnership or Joint Venture. This Agreement does not
create a partnership or joint venture between the parties, and shall not be
construed as doing so. This Agreement does not create any right by either party
to bind the other party.

          8.16.   No Third Party Beneficiaries. No person other than the parties
hereto and their permitted successors and assigns shall receive any benefits of
this Agreement.

          8.17.   Notices. All notices, statements and other documents that any
party is required or desires to give to any other party shall be given in
writing and shall be served in person, by express mail, by certified mail, by
overnight delivery, or by facsimile at the respective addresses set forth below,
or at such other addresses as may be designated in writing by such party.

-4-

--------------------------------------------------------------------------------

If to Imagis:

Imagis Technologies Inc.
ATTN: President & CEO
1630-1075 W. Georgia St.
Vancouver BC
V6E 3C9

If to OSPL:

OSI Systems Pvt. Ltd.
c/o OSI Systems, Inc.
ATTN: Chief Executive Officer
12525 Chadron Avenue
Hawthorne, CA 90250
Facsimile (310) 978-3898

     Delivery shall be deemed conclusively made (i) at the time of service, if
personally served, (ii) five days after deposit in the United States mail,
properly addressed and postage prepaid, if delivered by express mail or
certified mail, (iii) upon confirmation of delivery by the private overnight
deliverer, if served by overnight delivery, and (iv) at the time of electronic
transmission (as confirmed in writing), provided a copy is mailed within 24
hours after such transmission.

          8.18.   Severability. Any provision of this Agreement that is found by
a court of competent jurisdiction to be void, invalid or unenforceable shall be
curtailed and limited only to the extent necessary to bring such provision
within the requirements of the law, and such finding and curtailment shall not
affect the validity or enforceability of any other provision of this Agreement.

     In witness whereof, the parties have executed this Agreement as of the date
first above written.

"Imagis"

Imagis Technologies Inc.


By:     /s/ Iain Drummond

"OSPL"

OSI Systems Pvt. Ltd.


By;     /s/ Deepak Chopra

-5-